Title: From Thomas Jefferson to David Rittenhouse, 4 April 1793
From: Jefferson, Thomas
To: Rittenhouse, David



Apr. 4. 93.

Th:J. returns to Mr. Rittenhouse the treatise of De la Sauvagere and Keith’s pamphlet which he had presented him before, as he had also De la Lande which he insists on his keeping, as he has copies of them all. The other books received from Mr. Rittenhouse belong to the Department of state, but more immediately are for the Mint. He therefore returns them for the use of the Mint, to which also belong the two books retained by Mr. Rittenhouse, to wit Traité des Monnoyes 2. vols. and Abregé de la theorie chymique. So that Mr. Rittenhouse has now nothing of Th:J’s unless perhaps he lent him Sancho’s letters, which he finds not among his books and has some idea of having lent to Mr. R.
